DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mangiat et al. (US 2017/0078825).
	Regarding claim 1, Mangiat teaches a method comprising: receiving media content containing unmixed audio tracks (see ¶ 0025. The audio tracks (stem tracks) is an audio file. The audio file can include multiple stem tracks for playback. The stem tracks are not mixed.); receiving information from at least one sensor; determining a pose of a user based on the information from the at least one sensor (see ¶ 0090-0091. The wearable device has head pose sensors that tracks the user movements (head).); adjusting an audio mixer based on the determined pose (see ¶ 0090-0091, 0110. The system dynamically mixes the stem tracks based on the user’s pose); applying the unmixed audio tracks to the adjusted audio mixer to create mixed audio for the media content (see fig. 18, ¶ 0025, 0027-0028, 0090-0091, 0110. The system applies the audio file (which incorporate multiple stem tracks) which are processed by the audio mixer to create a new audio track of the combined audio tracks. By changing positions the adjusting of the tracks will be processed by the audio mixer.); and presenting the media content to the user, the media content including the mixed audio (see fig. 18, ¶ 0125-0127, 0130-0131. The wearable device having a display can see media content associated with the audio stem tracks of the audio file. Therefore presenting on the display visual objects to the user in correlation with the audio stem tracks.). 
	The claim limitations presented are covered by the current prior art (Mangiat) based on the broad claim limitation as presented. Mangiat disclose the multiple stem tracks of an audio file in which are mixed based on pose position tracked by a wearable  device of the user to mix the stem tracks (audio signals) in relation to positions tracked by the device. The stem tracks are associated with visual objects that will be displayed on the displayed device. The visual objects being presented would be considered a video content being displayed.  

 


receive unmixed audio tracks associated with a video (see ¶ 0025, 0027. The audio tracks (stem tracks) is an audio file. The audio file can include multiple stem tracks for playback. The stem tracks are not mixed and the stem tracks are correlated with a visual presentation (video).); determine a pose from the information corresponding to the user (see ¶ 0090-0091. The wearable device has head pose sensors that tracks the user movements (head).); adjust an audio mixer based on the determined pose (see ¶ 0090-0091, 0110. The system dynamically mixes the stem tracks based on the user’s pose); apply the unmixed audio tracks to the adjusted audio mixer to create mixed audio for the video (see fig. 18, ¶ 0025, 0027-0028, 0090-0091, 0110, 0125-0127, 0130-0131. The system applies the audio file (which incorporate multiple stem tracks) which are processed by the audio mixer to create a new audio track of the combined audio tracks. By changing positions the adjusting of the tracks will be processed by the audio mixer. The wearable device having a display can see media content associated with the audio stem tracks of the audio file. Therefore presenting on the display visual objects (video) to the user in correlation with the audio stem tracks.). 
	The claim limitations presented are covered by the current prior art (Mangiat) based on the broad claim limitation as presented. Mangiat disclose the multiple stem .  


3.	Claims 2, 3, 4, 8, 9, 11, 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mangiat et al. (US 2017/0078825).
Regarding claim 2, Mangiat teaches the method according to claim 1, wherein the media content is a video (see fig. 18, ¶ 0025, 0027-0028, 0090-0091, 0110, 0125-0127, 0130-0131.  The audio tracks (stem tracks) is an audio file. The audio file can include multiple stem tracks for playback. The stem tracks are not mixed and the stem tracks are correlated with a visual presentation (video). The system applies the audio file (which incorporate multiple stem tracks) which are processed by the audio mixer to create a new audio track of the combined audio tracks. By changing positions the adjusting of the tracks will be processed by the audio mixer. The wearable device having a display can see media content associated with the audio stem tracks of the audio file. Therefore presenting on the display visual objects (video) to the user in correlation with the audio stem tracks. The stem tracks are associated with visual objects that will be displayed on the displayed device. The visual objects being presented would be considered a video content being displayed.). 

(see fig.13, ¶ 0099, 0115-0116, 0132-0136. The audio tracks can be controlled individually to provide specific tracks during playback. Thus adjusting the volume for each track individually so that the specific sound that the user wants to played out among all other tracks.).   


Regarding claim 4, Mangiat teaches the method according to claim 3, wherein the at least one characteristic includes a volume or a spectral profile of the applied audio track (see fig.13, ¶ 0099, 0115-0116, 0121-122, 0132-0136, 0162. The audio tracks can be controlled individually to provide specific tracks during playback. Thus adjusting the volume for each track individually so that the specific sound that the user wants to played out among all other tracks.).     

Regarding claim 8, Mangiat teaches the method according to claim 1, wherein the pose of the user includes an expression or a movement of the user sensor (see ¶ 0090-0091. The wearable device has head pose sensors that tracks the user movements (head).).

Regarding claim 9, Mangiat teaches the method according to claim 1, further comprising: repeating the determining, the adjusting, the applying, and the presenting so that the mixed audio of the media content responds to changes in the pose of the user as the media content is played (see fig. 18, ¶ 0025, 0027-0028, 0090-0091, 0110, 0125-0127, 0130-0131.  The audio tracks (stem tracks) is an audio file. The audio file can include multiple stem tracks for playback. The stem tracks are not mixed and the stem tracks are correlated with a visual presentation (video). The system applies the audio file (which incorporate multiple stem tracks) which are processed by the audio mixer to create a new audio track of the combined audio tracks. By changing positions the adjusting of the tracks will be processed by the audio mixer. Thus by changing poses the system updates with new audio mix based on user’s position. The wearable device having a display can see media content associated with the audio stem tracks of the audio file. Therefore presenting on the display visual objects (video) to the user in correlation with the audio stem tracks.). 


Regarding claim 11, Mangiat teaches the system according to claim 10, wherein the processor is further configured to transmit the video with the mixed audio to a display and a sound device of the system (see fig. 18, ¶ 0025, 0027-0028, 0090-0091, 0110, 0125-0127, 0130-0131.  The audio tracks (stem tracks) is an audio file. The audio file can include multiple stem tracks for playback. The stem tracks are not mixed and the stem tracks are correlated with a visual presentation (video). The system applies the audio file (which incorporate multiple stem tracks) which are processed by the audio mixer to create a new audio track of the combined audio tracks. By changing positions the adjusting of the tracks will be processed by the audio mixer. The wearable device having a display can see media content associated with the audio stem tracks of the audio file. Therefore presenting on the display visual objects (video) to the user in correlation with the audio stem tracks. The stem tracks are associated with visual objects that will be displayed on the displayed device. The visual objects being presented would be considered a video content being displayed.). 

Regarding claim 16, Mangait teaches the system according to claim 10, wherein the at least one sensor includes a camera of smart glasses worn by the user (see fig. 2, ¶ 0038. The wearable device being a mobile device has sensors, which include cameras.).  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sadak et al. (US 2018/0329672) in view of Mangiat et al. (US 2017/0078825).
Regarding claim 18, Sadak teaches a computing device comprising: an audio interface coupled to a sound system; a display; a camera configured to capture at least one image of a user (see fig. 4-6, ¶ 0019, 0070. The mobile device having a camera, audio interface (display with speakers) in which the camera captures the image of the user in front of the device.); and a processor that is communicatively coupled to the audio interface, the display, and the camera (see fig .1, 4-6, ¶ 0019, 0070, The device having a processor, speakers, display, and cameras.) the processor configured to: determine a pose of the user from the at least one image of the user, adjust an audio mixer based on the determined pose (see fig. 4-6, ¶ 0038-0042, 0070. The system detects the users orientation (pose) and mixes the audio streams based on the pose.), and transmit the video to the display and the mixed audio to the sound system (see fig. 4-6, ¶ 0038-0042, 0070. The system streams the audio and the video on the display. Thus transmitting the audio and imaging streams to the display. The Audio is mixed based on position of the user to both screens and the adjusted (mixed) to provide the audio output in association to the user pose). 
Sadak discloses audio streams (multiple audio streams) which could be considers different tracks. However  to provide clarity of the unmixed tracks Mangiat reference is provided.
 (see ¶ 0025, 0027. The audio tracks (stem tracks) is an audio file. The audio file can include multiple stem tracks for playback. The stem tracks are not mixed and the stem tracks are correlated with a visual presentation (video).); apply the unmixed audio tracks to the adjusted audio mixer to create mixed audio for the video (see fig. 18, ¶ 0025, 0027-0028, 0090-0091, 0110, 0125-0127, 0130-0131. The system applies the audio file (which incorporate multiple stem tracks) which are processed by the audio mixer to create a new audio track of the combined audio tracks. By changing positions the adjusting of the tracks will be processed by the audio mixer. The wearable device having a display can see media content associated with the audio stem tracks of the audio file. Therefore presenting on the display visual objects (video) to the user in correlation with the audio stem tracks.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sadak to incorporate unmixed tracks being provided to be mixed with a video output. The modification provides the system with multiple different tracks to be played back to the user while viewing an image on the screen. Thus the combination of Mangiat to Sadak provide the audio tracks to be mixed as the user poses in front of the camera.  





s 5, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Mangiat et al. (US 2017/0078825) in view of Sadak et al. (US 2018/0329672).
Regarding claim 5, Mangiat does not teach  the method according to claim 1, wherein the information from at the least one sensor includes at least one image of the user.
Sadak teaches wherein the information from at the least one sensor includes at least one image of the user (see fig. 4-6, ¶ 0019, 0070. The mobile device having a camera in which the camera captures the image of the user in front of the device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mangiat to incorporate a device with a camera to capture a user image. The modification provides the system captures the image of a user via camera on the device.    

Regarding claim 14, Mangait does not teach the system according to claim 10, wherein the at least one sensor includes a camera of a mobile device.
Sadak teaches wherein the at least one sensor includes a camera of a mobile device (see fig. 4-6, ¶ 0019, 0070. The mobile device having a camera in which the camera captures the image of the user in front of the device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mangiat to incorporate a device with a camera to capture a user image. The modification provides the system captures the image of a user via camera on the device.    



Sadak teaches wherein the at least one sensor includes a depth sensor (see ¶ 0021, 0025. The sensor includes a depth cameras.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mangiat to incorporate a device with a depth camera to capture a user image. The modification provides the system captures the image via the depth camera.    




7.	Claims 6, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Mangiat et al. (US 2017/0078825) in view of Neglur (US 2015/0172539).
	Regarding claim 6,  Mangiat does not teach the method according to claim 1, wherein the pose of the user includes a relative position or a relative orientation between the user and an equipment of the user.  
	Neglur teaches wherein the pose of the user includes a relative position or a relative orientation between the user and an equipment of the user (see fig. 1, ¶ 0020. The device determines a relative position or orientation of the user in respect to the device. Thus the user would have movement (pose) in order to operate the device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mangiat to incorporate relative position or orientation between user and device. The modification provides tracking the 

Regarding claim 7, Mangiat does not teach the method according to claim 6, wherein the equipment of the user is a display.  
Neglur teaches wherein the equipment of the user is a display (see fig. 1, ¶ 0018. The device having a display enables the user to view the content on the display.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mangiat to incorporate display on the device. The modification provides the device having a display that permits the user to view content on the display.    

 
Regarding claim 13,  Mangiat does not teach the system according to claim 11, wherein the pose of a user includes a relative position or a relative orientation between the user and the display.  
	Neglur teaches wherein the pose of a user includes a relative position or a relative orientation between the user and the display (see fig. 1, ¶ 0020. The device determines a relative position or orientation of the user in respect to the device. Thus the user would have movement (pose) in order to operate the device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mangiat to incorporate relative position or orientation between user and device. The modification provides tracking the .   


8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mangiat et al. (US 2017/0078825) in view of Laaksonen et al. (US 2018/0359592).
	Regarding claim 12, Mangiat does not teach the system according to claim 11, wherein the sound device is a headset. 
Laaksonen teaches wherein the sound device is a headset (see fig. 3-4, ¶ 0036-0040. The HMD system with head racked headphones.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mangiat to incorporate headset with the HMD system device. The modification provides the user’s headset to play audio as well as track the user’s pose.     


9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mangiat et al. (US 2017/0078825) in view of Friant (US 2018/0020963).
	Regarding 15, Mangiat does not teach the system according to claim 10, wherein the at least one sensor includes a camera of a home security system or a camera of a smart home system.  
	Friant teaches wherein the at least one sensor includes a camera of a home security system or a camera of a smart home system (see ¶ 0035. The least one sensor is a camera of a home security system.). 
.      

	
10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sadak et al. (US 2018/0329672) in view of Mangiat et al. (US 2017/0078825) in further view of Kemplinski (US 2015/0128075).
	Regarding claim 19, Sadak and Mangiat do not teach the computing device according to claim 18, wherein to determine a pose of a user from the at least one image of the user includes determining a relative distance between the user and the display.  
	Kemplinski teaches wherein to determine a pose of a user from the at least one image of the user includes determining a relative distance between the user and the display (see ¶ 0091. The system determines the orientation of the user’s eyes of face in which the device is able to determine the relative distance from the face to the display.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sadak and Mangiat to incorporate distance from user face to the display. The modification provides orientation of the user face relative the display in which a distance is determined.       


20 is rejected under 35 U.S.C. 103 as being unpatentable over Sadak et al. (US 2018/0329672) in view of Mangiat et al. (US 2017/0078825).
Regarding claim 20, Sadak does not teach the computing device according to claim 18, wherein to determine a pose of a user from the at least one image of the user includes determining a position of a gaze of the user with respect to a position of an object within the video. 
Mangait teaches wherein to determine a pose of a user from the at least one image of the user includes determining a position of a gaze of the user with respect to a position of an object within the video (see ¶ 0040, 0092, 0115. The system determines the gaze direction of an object in the display and provide audio mixing based on the directional gaze.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sadak to incorporate gaze direction of an object in a display. The modification provides direction of a gaze in which the system will adjust the tracks associated with the object  based on the user’s gaze direction.        

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651